USDC IN/ND case 3:21-cv-00215-DRL-MGG document 15 filed 07/26/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ADAM BRAY,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-215-DRL-MGG

 JOHN T. BOYD and TIGER
 CORRECTIONAL SERVICES,

               Defendants.


                                  OPINION AND ORDER

       Adam Bray, a prisoner without a lawyer, filed a complaint and seeks leave to

proceed in forma pauperis. However, a prisoner may not bring a civil action in forma

pauperis if he has, “on three or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed

on the grounds that it [was] frivolous, malicious, or fails to state a claim upon which relief

may be granted, unless the prisoner is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g). This is commonly known as the “three strikes” provision. Mr. Bray

has four strikes:

               1. Bray v. Friedman & Associates Law Offices, 3:20-cv-249 (N.D. Ind.
       filed March 19, 2020), dismissed pursuant to 28 U.S.C. § 1915A for failure to
       state a claim on April 6, 2020;

              2. Bray v. State of Indiana, 3:20-cv-255 (N.D. Ind. filed March 20, 2020),
       dismissed pursuant to 28 U.S.C. § 1915A for failure to state a claim on April
       6, 2020;
USDC IN/ND case 3:21-cv-00215-DRL-MGG document 15 filed 07/26/21 page 2 of 4


             3. Bray v. State of Indiana, 3:20-cv-855 (N.D. Ind. filed October 9, 2020),
       dismissed pursuant to 28 U.S.C. § 1915A for failure to state a claim on
       October 16, 2020; and

               4. Bray v. LaPorte County of Indiana, 3:20-cv1056 (N.D. Ind. filed
       December 28, 2020), dismissed pursuant to 28 U.S.C. § 1915A for failure to
       state a claim and immunity on January 6, 2021.

       An inmate who has struck out “can use the partial prepayment option in §1915(b)

only if in the future he ‘is under imminent danger of serious physical injury.’” Abdul-

Wadood v. Nathan, 91 F.3d 1023, 1025 (7th Cir. 1996) (quoting 28 U.S.C. § 1915(g)). In order

to meet the imminent danger standard, the threat complained of must be real and

proximate. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003). Only “genuine

emergencies” qualify as a basis for circumventing § 1915(g). Lewis v. Sullivan, 279 F.3d

526, 531 (7th Cir. 2002).

       Here, Mr. Bray alleges “I have not been receiving the proper Kosher meals at the

LaPorte County Jail . . . serving me beans every day for lunch, plus not to get no meat or

fresh fruit at all . . . most of the food they’re give me are process food . . . in Styrofoam

trays . . .. ” ECF 1 at 2. Mr. Bray never mentions being in imminent danger though he

knows he cannot proceed in forma pauperis if he is not.1 Inmates are entitled to food

adequate to meet their dietary needs, but they are not entitled to the food of their

choosing, or to “food that is tasty or even appetizing.” Williams v. Berge, 102 F. App’x 506,



1 Bray was notified he three times before he filed this case that he is barred from proceeding in
forma pauperis by 28 U.S.C. § 1915(g) unless he is in imminent danger of serious injury: Bray v.
County of LaPorte, 3:20-cv-1003 (N.D. Ind. filed November 30, 2020), ECF 11 on December 30, 2020
and ECF 23 on March 11, 2021; and Bray v. LaPorte County of Indiana, 3:20-cv1056 (N.D. Ind. filed
December 28, 2020), ECF 2 on January 6, 2021. He was subsequently notified one additional time
in Bray v. Quality Correctional, LLC, 3:21-cv-186 (filed March 15, 2021), ECF 5 on March 26, 2021.


                                                2
USDC IN/ND case 3:21-cv-00215-DRL-MGG document 15 filed 07/26/21 page 3 of 4


507 (7th Cir. 2004); see also Isby v. Brown, 856 F.3d 508, 522 (7th Cir. 2017). There is no

indication the diet he describes placed him in imminent danger of serious physical injury

when he filed this lawsuit.2 Thus he must prepay the entire $402 filing fee before he may

proceed with this case.

          Recently, Mr. Bray filed a motion asking for a continuance so he can get a job to

pay his child support obligations, the filing fees for ten other cases, and the filing fee for

this case. ECF 10. His request for an indefinite enlargement of time is unreasonable. Mr.

Bray knew he was required to pre-pay the filing fee when he filed this case. He has had

more than three months to do so. There is no basis for granting him additional time to

pay the filing fee before dismissing this lawsuit.

          However, though this case is dismissed, because he filed it while he was a prisoner,

Mr. Bray must pay the filing fee using the methods of 28 U.S.C. § 1915. See Newlin v.

Helman, 123 F.3d 429 (7th Cir. 1997).

          For the foregoing reasons, the court:

          (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A;

       (2) ORDERS Adam Bray, IDOC # 223933, to pay (and the facility having custody
of him to automatically remit) to the clerk 20 percent of the money he receives for each
calendar month during which he receives $10.00 or more, until the $402.00 filing fee is
paid in full;

          (3) DIRECTS the clerk to create a ledger for receipt of these funds; and

      (4) DIRECTS the clerk to ensure that a copy of this order is mailed to each facility
where the plaintiff is housed until the filing fee has been paid in full.




2   Shortly after he filed this case, he was transferred out of the LaPorte County Jail. ECF 5.


                                                    3
USDC IN/ND case 3:21-cv-00215-DRL-MGG document 15 filed 07/26/21 page 4 of 4


      SO ORDERED.

      July 26, 2021                      s/ Damon R. Leichty
                                         Judge, United States District Court




                                     4
